DETAILED ACTION
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.

35 USC 112 sixth paragraph

                Claims 1 and 9 have been amended such that 112(f) is no longer invoked.


Objections to the specification:

                The examiner agrees the parent application supports a single, circular aperture encircling a portion of the initial beam path is supported in the parent application (in particular seen in figure 7a, ground electrode 702).  Therefore the objection is withdrawn.
                However, the examiner does not agree the parent application supports “the tilt of the accelerating electrode being variable for deflecting the gas-cluster-ion-beam thereby controllably varying the neutral beam’s impact on the surface of a substrate without mechanical movement of the target”.  That is, while the examiner agrees that the parent application discusses adjusting the tilt angle of the acceleration electrode to deflect the gas-cluster ion beam away from an initial path ([0013]).  There is no suggestion that by making such an adjustment controllably varies the neutral beam’s impact on the surface of a target without mechanical movement of the stage.  Indeed, the parent application actually teaches mechanical movement of the stage in figure 2 and paragraph [0054] of the published parent application.  Therefore, while “the tilt of the accelerating electrode being variable for deflecting the gas-cluster-ion-beam thereby 

Rejections under 35 USC § 112 first paragraph: written description

                The remarks do not address this rejection, however the examiner notes that the instant specification fails to have written disclosure for “the tilt of the accelerating electrode being variable for deflecting the gas-cluster-ion-beam thereby controllably varying the neutral beam’s impact on the surface of a substrate without mechanical movement of the target”.  That is, there is no discussion with regards the neutral beam’s impact on a surface of a substrate without mechanical movement of the target.
                Moreover, by amendment, the instant claims 1 and 9 lack written disclosure for “a first tilt actuator constructed and arranged to tilt the accelerating electrode and the aperture at a first tilt angle” and “a second tilt actuator constructed and arranged to tilt the accelerating electrode  and the aperture at a second tilt angle”.  Initially, the breath of the claim allows for a first actuator and a second actuator to be constructed and arranged to tilt the accelerating electrode.  The specification does not disclose any embodiment where only a first and second actuator provide tilt.  Specifically, paragraph [0061] of the instant specification recites:

A tiltable ground electrode 702 is mounted in a gimbal arrangement in a tiltable ground electrode support 704. Tiltable ground electrode 702 can be tilted about a first tilt axis 710, which may be a horizontal axis and also about as second tilt axis 716, which may be a vertical axis. Axes 710 and 716 are preferably but not necessarily orthogonal to one another. A first tilt actuator 708 provides a first rotary motion 712 to tilt the gimbal ring 706 and the tiltable ground electrode about the first tilt axis 710. A second tilt actuator 714 provides a second rotary motion 718 to tilt the tiltable ground electrode about the second tilt axis 716 relative to the gimbal ring 706. The first tilt actuator 708 and the second tilt actuator 714 may be actuated independently or simultaneously to tilt about either or both of the tilt axes 710 and 716. Tilt actuators 708 and 714 may either or both be either manually actuated or actuated by a controllable system such as a stepper motor under electronic control. When manually actuated the compound tilt angle resulting from the compound rotary motions 712 and 718 result in a particular tilt of the tiltable ground electrode 702. When actuated by controlled stepper motors (or the equivalent) the rotary motions 712 and 718 may be periodic and produce a continuously varying compound tilting of the tiltable ground electrode 702 for beam scanning.

That is, the instant specification does not disclose the broadly claimed first and second tilt actuator constructed and arranged to tilt the accelerating electrode.  Rather the specification teaches a gimbal arrangement, wherein a first tilt actuator provides a first rotary motion to tilt the gimbal ring and the tiltable ground electrode about the first axis and a second tilt actuator provides a second rotary motion to tilt the tiltable ground electrode about the second tilt axis relative to the gimbal ring.  While the actuator itself is disclosed to be manually actuated or actuated by a controllable system such as a stepper motor under electronic control, there is no disclosed embodiment where the actuators alone are constructed and arranged to provide tilt.  

Rejections under 35 USC § 112(a): enablement

                The remarks take the position that the now claimed “first tilt actuator” and second “tilt actuator” are “described throughout the application as originally filed”, specifically noting paragraphs [0061]-[0062].  The examiner disagrees.  Paragraph [0061] of the published application is the only disclosure of the tilt actuators.  The remarks continue by citing the disclosure of paragraph [0061] reciting:
 “Tilt actuators 708 and 714 may either or both be either manually actuated or actuated by a controllable system such as a stepper motor under electronic control.” 

However, this recitation does not enable one of ordinary skill in the art to tilt the acceleration electrode around two axes without the gimbaled arrangement.  
     The remarks then contend that the specification shows the gimballed arrangement for tilting the accelerating electrode as an exemplary embodiment.  The specification 
	Further since the disclosed gimbaled device is “compatible” it is unclear how one of ordinary skill in the art could make and use any other tiltiable device in the claimed invention because there is no disclosed parameters for determining whether any other tiltiable device are “compatible”.  Thus using other tiltable devices could not be implemented without undue experimentation.  
Moreover, as discussed above, there is no embodiment that discusses the actuators by themselves to be constructed and arranged to provide tilt without the gimbaled structure, therefore, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.  MPEP 2164.08 recites “The focus of the examination inquiry is whether everything within the scope of the claim is enabled… The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, ” (emphasis added)  In the instant case, the claims as admitted by the remarks cover the scope of virtually all structures to provide tilt, however the specification is notably silent as to any other example structures to support and control the tilting motion of the acceleration electrode.  Indeed, the specification does not even suggest the gimballed arrangement is an example and that other types of structures may be used.  The specification merely recites the gimballed structure is compatible.  This suggests that other tiltable structures may not be compatible, therefore the claims are non-enabled for “virtually all tilting structures” as suggested in the remarks.  Moreover, since a structure is no longer required to provide tilt, the claims are non-enabled for suggesting an actuator by itself (i.e. a stepper motor or manual manipulation) for providing tilt without some supporting structure for the ground electrode.  One of ordinary skill in the art would not be able to predictably make and use any structure to provide tilt, since there is no direction, working examples or any disclosure or suggestion that any such other systems would facilitate the tilt disclosed in paragraph [0061] of the instant specification. The specification only discloses one embodiment where the gimballed structure allows for the tilt in concert with movement provided by actuators (either manual or controlled).  Therefore, such a structure must be present in claims 1 and 9 such that the claims are fully enabled by the disclosure.
Lastly, paragraph [0065] of the parent published application recites “mounting apparatus for the electrode enabling tilting of the electrode in polar directions relative to the beam path”.  Therefore it is clear that the gimbal apparatus is essential to the claimed invention. 
     The remarks have been found unpersuasive and the non-enablement rejection stands as reiterated herein below.


Rejections under 35 USC § 112(b)



Rejections under 35 USC § 103:  

                With regards to the circular aperture, the examiner disagrees with the applicant’s assertion that one of ordinary skill in the art in view of the applicant’s disclosure should understand that the aperture having circular symmetry would provide more predictable and controllable distortions in the electric field that is varied by the tiltable acceleration electrode.  Specifically, there is no written disclosure in the parent application of the claimed circular aperture (now required by claims 18 and 19).  The only disclosure is in figure 7a.  Since the shape is not disclosed to provide more predictable and controllable distortions in the electric field, one of ordinary skill in the art would not, upon seeing a circular shape in figure 7a to the aperture assume that such a feature would provide for the applicants alleged criticality over other aperture shapes.  Moreover, the rejection alternatively relied upon Ono (see page 14) for motivation to use a circular aperture.  The remarks did not address this rejection in any detail, therefore the remarks are also not persuasive.
                The remarks then take issue with the recitation in the Non-Final rejection suggesting Kirkpatrick teaches the acceleration electrode except for a circular shape because Kirkpatrick fails to teach the claimed tiltable acceleration electrode.  The examiner disagrees. Claim 1 separately requires 1) an acceleration electrode and 2) first and second tilt actuators construed and arranged to tilt.  Therefore, the acceleration electrode of Kirkpatrick is the same as claimed except for the circular shape.  The tilt actuators are separate components.

                Initially, the examiner notes that page 4, lines 14-15 recite “the slit of the negative electrode has to be aligned with the focal point of the ion beam”.  Suzuki does not teach electron beam.  Moreover, page 7, lines 1-5 recite in full “Tilting in the X–X’ and Y–Y’ directions is possible around the supporting shafts 7 and 9 which support the ground electrode 5, making it possible to improve extraction efficiency by aligning the slits 3 and 6 with greater precision to the cross-sectional shape of the ion beam 1.” 
                That is, the examiner agrees that Suzuki teaches the above recitations, however the examiner does not agree that Suzuki does not disclose tilting of an acceleration electrode that results in deflecting a beam.  Specifically Kabasawa is evidence that such tilting inherently results in a deflection of a beam (see page 15 of the Non-Final rejection).  MPEP § 2112 (II) recites “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” That is, in the instant case Suzuki does not disclose any deflection of a beam, however Suzuki does disclose a negative potential applied to an electrode that is tilted.  Kabasawa is evidence that such a configuration would inherently result in beam deflection.  Therefore, the tilting of the acceleration electrode of Suzuki inherently results in deflection.

	Regarding claim 3, the remarks take the position that Suzuki does not teach a controllably variable tilt angle resulting in variable deflection of an ion beam.  Initially, the examiner notes that the extraction electrode of Suzuki is equivalent to the claimed acceleration electrode. The instant published specification teaches at paragraph [0058] “ground electrode 1144 serves to extract ions from the ionizer 1122 and to accelerate the gas-cluster ions”.  Thus it is reasonably to interpret the extraction electrode of Suzuki as the claimed acceleration electrode.  Moreover, as discussed above, because as evidenced by Kabasawa a tilting of an extraction electrode inherently results in beam deflection ([0067]), by controlling the tilt angle along the two axis system of Suzuki, the tilt angle is variably controlled and the resulting variable deflection is an inherent product of the ion beam due to tilt.  Therefore, the remarks have been found unpersuasive and the rejection stand as discussed herein below. 


Specification
The amendment filed 09/19/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Specifically, MPEP 201.07 recites “the disclosure presented in the continuation must not include any subject matter ”. The added material which is not supported by the original disclosure is as follows:
“the tilting of the accelerating electrode is effective for managing variations of neutral beams impact on the surface of a target substrate without mechanical movement of the target”  ([0015], [0016]).
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 9 lack written disclosure for “a first tilt actuator constructed and arranged to tilt the accelerating electrode and the aperture at a first tilt angle” and “a second tilt actuator constructed and arranged to tilt the accelerating electrode and the aperture at a second tilt angle”.  Initially, the breath of the claim allows for a first actuator and a second actuator to be constructed and arranged to tilt the accelerating electrode.  The specification does not disclose any embodiment where only a first and second actuator provide tilt.  Specifically, paragraph [0061] of the instant specification recites:

A tiltable ground electrode 702 is mounted in a gimbal arrangement in a tiltable ground electrode support 704. Tiltable ground electrode 702 can be tilted about a first tilt axis 710, which may be a horizontal axis and also about as second tilt axis 716, which may be a vertical axis. Axes 710 and 716 are preferably but not necessarily orthogonal to one another. A first tilt actuator 708 provides a first rotary motion 712 to tilt the gimbal ring 706 and the tiltable ground electrode about the first tilt axis 710. A second tilt actuator 714 provides a second rotary motion 718 to tilt the tiltable ground electrode about the second tilt axis 716 relative to the gimbal ring 706. The first tilt actuator 708 and the second tilt actuator 714 may be actuated independently or simultaneously to tilt about either or both of the tilt axes 710 and 716. Tilt actuators 708 and 714 may either or both be either manually actuated or actuated by a controllable system such as a stepper motor under electronic control. When manually actuated the compound tilt angle resulting from the compound rotary motions 712 and 718 result in a particular tilt of the tiltable ground electrode 702. When actuated by controlled stepper motors (or the equivalent) the rotary motions 712 and 718 may be periodic and produce a continuously varying compound tilting of the tiltable ground electrode 702 for beam scanning.

That is, the instant specification does not disclose the broadly claimed first and second tilt actuator constructed and arranged to tilt the accelerating electrode.  Rather the specification teaches a gimbal arrangement, wherein a first tilt actuator provides a first rotary motion to tilt the gimbal ring and the tiltable ground electrode about the first axis and a second tilt actuator provides a second rotary motion to tilt the tiltable ground electrode about the second tilt axis relative to the gimbal ring.  While the actuator itself is disclosed to be manually actuated or actuated by a controllable system such as a stepper motor under electronic control, there is no disclosed embodiment where the actuators alone are constructed and arranged to provide tilt.  
Claim 1 lacks written description for reciting “the tilt of the accelerating electrode being variable for deflecting the gas-cluster-ion-beam thereby controllably varying the neutral beam’s impact on the surface of a substrate without mechanical movement of the target” because such limitations are not supported in the instant specification in a way to show that the applicant had possession of the claimed invention at the time it was effectively filed.  That is, the parent application specification (US 14/763,989) does not disclose a fixed stage, nor which variations of the neutral beam are managed without the movement of the stage.  The instant specification has been amended to include such a recitation, however there is no discussion as to whether or not the target substrate undergoes mechanical movement (except an exact recitation of the claimed language), thus the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. (See MPEP 2163 (I)(A)).  Indeed, since this application is a continuation application, the amended subject matter constitutes as new matter.  Specifically, MPEP 201.07 recites “the disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”.  Thus the specification is objected to as discussed herein above.
Claim 9 recites commiserate limitations to that of claim 1 (discussed above) that are not supported in the instant specification in a way to show that the applicant had possession of the claimed invention at the time it was effectively filed.
Claims 2-8 and 10-19 are lack written description by virtue of their dependencies on respective claims 1 and 9.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for the full breath of the “ first  tilt actuator constructed and arranged to tilt the accelerating electrode and the aperture at a first tilt angle, less than 90 degrees with respect to the axis of the initial beam path of the gas-cluster ion-beam and about a first tilt axis, so that the electrode is tiltable forward along the initial beam path; a second  tilt actuator constructed and arranged to tilt the accelerating electrode and the aperture at a second tilt angle with respect to the axis of the initial beam path of the gas-cluster ion-beam and about a second tilt axis”.  Claim 9 lacks enabling disclosure for reciting similar limitations.   Specifically MPEP 2164.08 recites “The focus of the examination inquiry is whether everything within the scope of the claim is enabled… The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” (emphasis added)  In the instant case, the claims, as admitted by the remarks, cover the scope of virtually all structures to provide tilt, however the specification is notably silent as to any other example structures to support and control the tilting motion of the acceleration electrode.  Indeed, the specification does not even suggest the gimballed arrangement is an example and that other types of structures may be used.  The specification merely recites the gimballed structure is 
Lastly, paragraph [0065] of the parent published application recites “mounting apparatus for the electrode enabling tilting of the electrode in polar directions relative to the beam path”.  Therefore it is clear that the gimbal apparatus is essential to the claimed invention. 
Claims 2-8 and 10-19 are rejected as being dependent upon a non-enabled claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted with the office action of 27 April 2017 in parent application 14/763989) in view of Suzuki (JP 57-019946A)(copy of human translation and publication submitted with the office action of 31 May 2018 in parent application 14/763989) as evidenced by Kabasawa et al. (US pgPub 2006/0113493). 
Regarding claim 1, Kirkpatrick et al. teach an apparatus (fig. 14) for controlling a direction of a neutral beam (314) derived from a gas-cluster ion-beam (GCIB, 128) having an axis along an initial path formed in a gas cluster ion source that has an exit aperture encircling the initial path (page 30, lines 23-29 teach ionization in ionizer 122 from gas jet 118 and page 30, lines 32-34 teach extraction of the cluster ions from ionizer exit aperture 126. Thus an initial path from the gas jet 118  through ionizer 122 to the exit aperture 126, wherein since ion clusters exit from aperture 126, the initial path is encircled by the aperture), the apparatus comprising: 
a. an accelerating electrode (142/144, note: page 30, lines 32-34 teach acceleration of cluster ions via suppressor electrode 142 and grounded electrode 144) outside of the gas cluster ion source (as seen in figure 14, 142/144 are outside of 126) spaced from the source exit aperture (best seen in figure 14), said accelerating electrode having an aperture encircling a portion of the initial path (fig. 14, shows 142/144 encircling the initial path thus a portion of the initial path);
wherein, the accelerating electrode including its aperture are positioned with respect to the axis of the initial path of the gas-cluster ion-beam (142 and 144 are perpendicular to the initial path seen in figure 14);
 ion source an electric field resulting from the electrical bias between the accelerating electrode and the ion source, wherein the electric field is sufficient to accelerate the gas-cluster ion-beam in a region between the gas cluster ion beam source exit aperture and the accelerating electrode aperture (page 30, lines 32-34 through page 31, line 1): and 
b. a drift space for the gas-cluster ion-beam (between 144 and workpiece 160, note: page 31, lines 22-23 teaches transmission of GCIB to the workpiece thus drifting in space between 144 and 160), wherein dissociation of gas-cluster ions (page 34, lines 1-3 teach dissociation of gas cluster ions in GCIB 128) in the accelerated gas-cluster ion-beam occurs (accelerated as discussed above by 142 and 144), producing a combination comprising accelerated gas cluster ions and accelerated neutral particles (accelerated GCIB 128 includes neutral beam 314, thus an accelerated combination of gas cluster ions and neutral beam) and 
c. a pair of deflection plates disposed about the deflection beam path, the deflection plates configured for separating ions from neutral particles to remove gas-cluster ions from the deflected beam path (via deflector 302/304), so that the accelerated neutral particles follow the deflected beam path as a neutral beam for work piece processing (as seen in figure 14, deflected beam path is the focused path 128 through separator to process workpiece 160)
Kirkpatrick teaches a fixed accelerating lens and thus differs from the claimed invention by not disclosing the claimed tiltable acceleration lens.

a second tilt actuator (the other of either 9a/b or 7a/b) constructed and arranged to tilt the accelerating electrode and the aperture at a second tilt angle with respect to the axis of the initial beam path of the ion beam and about a second tilt axis (the other of shaft 7 or 9 is interpreted to be the second tilt angle about either the x or y axis);
wherein tilting the accelerating electrode about both said first and second axes distorts the electric field (since the extraction electrode is biased, a tilting along the x-x’ and y-y’ inherently results in a distortion of the electric field with respect to a perpendicular arrangement) causes deflection of the ion beam away from the axis of the initial path along a deflected beam path in a two-dimensional cross section range of deflection (adjusting the first tilt axis along shaft 7 and the second tilt axis 9 (see figure 1 and top of page 7).  Moreover, since 2 is a negative extraction electrode a potential applied thereto while a tilt in both the X and Y axes would inherently result in a beam deflection as evidenced by paragraph [0067] of Kabasawa which recites “a set of extraction electrodes for extracting the beam from the beam generation source are tilting around a horizontal axis so as to deflect a beam to the vertical direction”)
the tilt of the accelerating electrode being variable (via adjustment about 7 and 9) for deflecting the ion-beam (as evidenced by paragraph [0067] of Kabasawa) thereby controllably varying the beam’s  impact on the surface of a target substrate (since the beam is inherently deflected the impact on the surface is controlled via adjustment of the tilt) without mechanical movement of the target (since the beam is deflected, for a fixed stage the beam’s impact is controlled).
Suzuki modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Kabasawa in the device of Kirkpatrick because it would facilitate improved extraction efficiency by aligning slits with greater precision to the cross-sectional shape of the ion beam 1.
Regarding claim 2, Kirkpatrick in view of Suzuki teach wherein the first tilt angle is greater than 70 degrees (fig. 1 shows a 90 degree angle before tilt, and supporting shafts 7 and 9.  Depending on the amount of tilt necessary to align the beam (page 7, first paragraph), Suzuki is inherently capable of adjusting the extraction electrode to have a tilt greater than 70 degrees).
Regarding claim 3, Kirkpatrick fails to disclose wherein the first tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is variable.

Suzuki et al. modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Suzuki in the device of Kirkpatrick because it facilitates slit alignment for improved extraction efficiency of the beam (page 7, first paragraph).
Regarding claim 4, Kirkpatrick in view of Suzuki teach wherein the second tilt angle is less than 90 degrees and greater than 70 degrees (by rotation along shafts 7 and 9).
Regarding claim 5, Kirkpatrick in view of Suzuki et al. teach wherein the deflection provides a Neutral beam alignment or centering effect (Suzuki page 7 as evidenced by Kabasawa et al., paragraph [0067]). 
Regarding claim 6, Kirkpatrick in view of Suzuki teach wherein the second tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is variable (Suzuki note page 7 teaches tilt of shafts are set to align, thus controllably variable and figure)
Regarding claim 7, Kirkpatrick in view of Suzuki teach wherein the first tilt angle and the second tilt angle are each controllably variable (Suzuki, tilt axis X-X’ and Y-Y’).
Regarding claim 8, Kirkpatrick in view of Suzuki et al. teach wherein the first and second tilt angles are variable to produce a raster-scanned Neutral beam (Suzuki is capable of raster scanning via adjustment of lenses along the above defined axes (i.e. a device capable of centering a beam is also capable of rastering since in order to 
Claim 9 is the method of claim 1 and thus inherently taught as in the citations above.
Regarding claim 10, Kirkpatrick in view of Suzuki teach wherein the first tilt angle is less than 90 degrees and greater than 70 degrees (as seen in figure 1, note: tilt around x and y axes of Suzuki, the tilt is capable of such a range when necessary for slit alignment (page 7, first paragraph)).
Regarding claim 11, Kirkpatrick fails to disclose wherein the first tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is variable.
However, Suzuki teach a controllably variable tilt angle resulting in variable deflection of an ion beam (page 7 teaches adjusting the tilt around X and/or y axes of the extraction electrode, thus variable tilt).
Suzuki modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Suzuki in the device of Kirkpatrick because it facilitates slit alignment for improved extraction efficiency of the beam (page 7, first paragraph).

Claim 13 is the method of claim 7 and therefore rejected as discussed in the citations above.
Claim 14 is the method of claim 8 and therefore rejected as discussed in the citations above.
Regarding claim 15, Kirkpatrick in view of Kabasawa et al. teach wherein the first tilt angle and the second tilt angle are each controllably variable (Suzuki, page 7), wherein the first and second axes are perpendicular to each other and to the initial path (x/y axes are perpendicular as seen in figure of Suzuki).
Claims 16 and 17 are the method of claim 10 and broader in scope. Therefore rejected as discussed in the citations above. Further note: rastering is scanning in two dimensions.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted with the office action of 27 April 2017 in parent application 14/763989) in view of Suzuki (JP 57-019946A)(copy of human translation and publication submitted with the office action of 31 May 2018 in parent application 14/763989) as evidenced by Kabasawa et al. (US pgPub 2006/0113493). 
Alternatively, Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted with the office action of 27 April 2017 in parent application 
Regarding claims 18-19 Kirkpatrick teaches a single aperture (either 142/144), however differs from the claimed invention by not disclosing the shape of the aperture, thus fails to disclose a circular aperture.
However, the instant disclosure provides no criticality to the shape of the aperture.
Therefore, since Kirkpatrick teaches the acceleration electrode except for a circular shaped aperture, it would have been obvious to one of ordinary skill in the at the effective filing date of the claimed invention to make the aperture circular, since changing the shape of the structure is an obvious matter of design choice within ordinary skill in the art and the difference in shape of the structure does not make the device operating differently.  In re Peters, 723 F.2d 891, 221 USPQ 952 (fed. Cir. 1983).
Alternatively, Ono teaches a suppressor electrode 27 comprising electrode elements 26/27 (see figure 8) having a circular aperture (col. 9, lines 30-32).
Ono modifies Kirkpatrick by suggesting a shape of the aperture.
Since both inventions are directed towards suppression electrodes, it would have been obvious to one of ordinary skill in the art to select the circular shape of Ono in the device of Kirkpatrick because it would minimize damage to the suppression electrode (see col. 9, lines 30-35).

Relevant art of interest to the applicant:
De Rieux (USPN 3,588,230) teaches a gimbal and two actuators 31 and 32 for supporting an optical element (fig. 1 and col. 1, lines 20-33)
Miyoshi (64012453) teaches adjusting the tilt angle of an extraction lens
Purser (USPN 5,693,939) teaches in figure 6 a neutral acceleration tube 22 comprising inclined electrodes.
Kirkpatrick (US pgPub 2012/0045615) could be used similarly to Kirkpatrick above as a 102(e) type rejection.
Radovanov et al. (US pgPub 2012/0001087) teaches a deceleration lens with tiltable focusing electrodes 101 ([0050]).
Tsukihara et al. (US pgPub 2002/0096650) teaches tilting electrodes along a tilt axis as seen in figures 2 and 6.




Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881